DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 01/21/2021 is acknowledged.  The amendment includes the amending of claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20, and the cancellation of claims 4, 11, and 18.
Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 04/06/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The rejections raised in the Office Action mailed on 11/30/2020 have been overcome by applicant’s amendment received on 01/21/2020.
Allowable Subject Matter
6.	Claims 1-3, 5-10, 12-17, and 19-20 are allowed and renumbered as claims 1-17.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving, at a node device associated with a blockchain as a received target transaction, a target transaction published by a user, wherein the received target transaction comprises transaction content, and wherein at least a part of the transaction content comprises a content summary associated with target content that is stored in a third-party storage system connected to the blockchain, querying, by the node device the third-party storage system for the target content corresponding to the content summary, identifying, by the node device, as identified target content, the target content corresponding to the content summary in the received target transaction, recalculating, by the node device, as recalculated content summary, the content summary of the identified target content, determining, by the node device, that the recalculated content summary matches the content summary in the received target transaction, in response to determining that the recalculated content summary matches the content summary in the received target transaction, executing, by the node device, the received target transaction based on the transaction content, and storing, by the node device, the received target transaction in a distributed database associated with the blockchain, as recited in independent claims 1, 8, and 15.
	Specifically, although the prior art (See Paragraph 29 of Tormasov) clearly teaches a comparison of a recalculated hash with a stored hash for verification purposes, such a recalculation is executed remotely and sent, whereas the instant claims recalculate the claimed content summary after receiving a transaction with a content summary, in conjunction with the rest of the limitations of the independent claims.
	Moreover, the references cited in the IDS filed on 04/06/2021 do not affect the patentability of the instant application.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled ““Blockstack: A Global Naming and Storage System Secured by Blockchains,” USENIX Annual Technical Conference”, by Ali et al., dated 24 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-10, 12-17, and 19-20 (e.g., methods to use a 3rd party database in a blockchain).
U.S. PGPUB 2017/0132626 issued to Kennedy on 11 May 2017.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-10, 12-17, and 19-20 (e.g., methods to verify blockchain transactions).
U.S. PGPUB 2018/0300693 issued to Gopinath et al. on 18 October 2018.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-10, 12-17, and 19-20 (e.g., methods to verify blockchain transactions).
U.S. PGPUB 2019/0014176 issued to Tormasov et al. on 10 January 2019.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-10, 12-17, and 19-20 (e.g., methods to verify blockchain transactions).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

April 08, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168